—Determination of respondent New York City Housing Authority dated September 2, 1992, which terminated petitioner’s public housing tenancy upon a finding of nondesirability, unanimously confirmed, the petition denied, and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of Supreme Court, New York County [Carmen Ciparick, JJ, entered July 14, 1993), dismissed, without costs.
The charges of nondesirability based on the sale and possession of illegal drugs in or from the subject apartment by petitioner and several members of her household over a period of several years were supported by substantial evidence, *87consisting of the testimony of police officers who arrested petitioner in the apartment and other police officers who participated in the execution of search warrants at the apartment. In light of the evidence adduced at the hearing of the long-term use of petitioner’s apartment as a base for drug dealing, and the absence of a credible defense to the charges, the penalty of termination was amply warranted (compare, Matter of Spand v Franco, 242 AD2d 210). We have considered petitioner’s other contentions and find them to be without merit. Concur—Ellerin, J. P., Wallach, Mazzarelli, Andrias and Colabella, JJ.